Name: 88/231/EEC: Council Decision of 18 April 1988 establishing a second Community action programme for disabled people (Helios)
 Type: Decision
 Subject Matter: employment;  social affairs;  management
 Date Published: 1988-04-23

 Avis juridique important|31988D023188/231/EEC: Council Decision of 18 April 1988 establishing a second Community action programme for disabled people (Helios) Official Journal L 104 , 23/04/1988 P. 0038 - 0044*****COUNCIL DECISION of 18 April 1988 establishing a second Community action programme for disabled people (Helios) (88/231/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 and 235 thereof, Having regard to Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (1), and in particular the tenth principle thereof, Having regard to the proposals from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the tenth principle set out in Decision 63/266/EEC states that special measures may be taken in respect of special problems concerning specific sectors of activity or specific categories of persons; Whereas people with disabilities have specific needs in the fields of vocational training and rehabilitation and economic integration and are accordingly a specific category of persons for the purposes of the said principle; Whereas the objectives of the Community include the accelerated raising of the standard of living; Whereas the present programme is designed to contribute to that objective through the implementation of a number of specific actions to promote the social integration and independent way of life of people with disabilities; Whereas the Council resolution of 21 January 1974 concerning a social action programme (5) provides for, inter alia, the implementation of a programme for the vocational and social integration of handicapped persons; Whereas the Council resolution of 27 June 1974 establishing an initial Community action programme for the vocational training of handicapped persons (6) defines rehabilitation as 'a whole set of measures aimed at establishing and maintaining the most satisfactory relation possible between the individual and his environment after the appearance of a handicap or an injury or illness resulting in a handicap'; Whereas the European Parliament, in its resolution of 11 March 1981 (7), stressed the need to promote at Community level the economic, social and vocational integration of disabled people; Whereas the resolution of the Council and of the representatives of the Governments of the Member States, meeting within the Council, of 21 December 1981 on the social integration of handicapped people (8) established a first action programme to promote such integration which is now due for prolongation and development; Whereas the Council recommendation 86/379/EEC of 24 July 1986 on the employment of disabled people in the Community (1) recognizes that disabled people have the same right as all other workers to equal opportunity in training and employment and that special measures are needed at Community and national levels to achieve this end; whereas the Guideline Framework for Positive Action which is defined in the Annex to recommendation 86/379/EEC stresses in II (1) the importance of 'ensuring that disabled people live in an environment which makes it possible for them to benefit from further education and training and to make their full contribution to the economy'; Whereas, in its resolution of 22 December 1986 on an action programme on employment growth (2), the Council advocated special provisions in training for the disadvantaged and disabled; Whereas the second Council resolution of 24 July 1986 on the promotion of equal opportunities for women (3) and the conclusions of the Council of Ministers for Education, meeting within the Council, of 14 May 1987 concerning a European cooperation programme for the integration of handicapped persons (4) call for consistency in this action; Whereas the present programme is designed to complement action taken at national level, in particular by ensuring coordination of these actions and exchanges of experience gleaned from them; Whereas the main responsibility for the social integration and independent way of life of handicapped persons lies with the Member States but cooperation action at Community level may help Member States to improve the effectiveness of the measures which they take in this area; Whereas in the field of disability, training and employment, measures will be ineffective unless they are complemented by measures to ensure the necessary support for an independent way of life; Whereas certain activities covered by the present programme fall outside the scope of the European Social Fund but can complement activities eligible for support from that Fund in respect of vocational rehabilitation and training of disabled people; Whereas this programme constitutes a positive response at Community level to the wishes expressed in particular by the European Parliament with regard to Community initiatives designed to meet the needs, aspirations and potential of the 30 million and more disabled people in the Community, in the form of actions which cover all the services relevant to full integration and an independent way of life; Whereas this programme will enable people to become aware of the important contribution which new technology can make to improving the lives of the disabled, and, in particular, their vocational opportunities; whereas it will thereby also help in developing the market for the relevant products of new technology, in line with the Commission's White Paper on completing the internal market; Whereas this programme is designed to ensure that the Community will be able to continue to contribute to the World Action Programme established by the United Nations in this field; whereas it should also lend support to the principles enshrined in Resolution AP (84) 3 of the Council of Europe on a consistent policy for the rehabilitation of handicapped persons; Whereas, because this decision is concerned on the one hand with principles for implementing a common vocational training policy for disabled people and on the other with measures, including those to promote the social integration and independent way of life of the disabled, which need to be adopted in order to achieve one of the objectives of the Community but for which the Treaty has not provided the necessary specific powers, it is necessary to invoke both Article 128 and Article 235 of the Treaty; Whereas, however, these principles and measures concern the same category of person, namely the disabled, and whereas their common purpose is to help such persons lead a normal life and improve their social integration; whereas these principles and measures should be considered as a single programme and amalgamated in a single decision, HAS DECIDED AS FOLLOWS: Article 1 A Community action programme to promote vocational training and rehabilitation, economic integration, social integration and an independent way of life for disabled people, (Helios programme), hereinafter called 'the programme', is hereby established for the period 1 January 1988 to 31 December 1991. Article 2 For the purposes of the programme, 'disabled people' means all people with serious disabilities resulting from physical or mental impairments. Article 3 The objectives of the programme shall be as follows: (a) to develop, in the fields of vocational training and rehabilitation, economic integration, social integration and an independent way of life for disabled people, a Community approach based on the best innovatory experience in the Member States; (b) in the fields referred to in point (a), to develop exchange and information activities which fall outside the scope of the European Social Fund but can make a useful contribution in these areas; (c) to contribute to the implementation of recommendation 86/379/EEC and of the resolution of the Council and the representatives of the Governments of the Member States meeting within the Council of 21 December 1981; (d) to continue and, where necessary, extend Community support to the European cooperation of non-governmental organizations in the fields referred to in point (a); (e) to give appropriate attention to: - the vocational needs of disabled women and the promotion of their social integration and independent way of life, - those with special responsibilities in caring for disabled children or adults at home. Article 4 1. The general measures desgined to attain the objectives referred to in Article 3 shall be as follows: (a) to coordinate and implement a number of activities aimed at fostering innovation, facilitating exchange of experience and encouraging the dissemination of good practice. These activities shall involve the direct participation of official experts, researchers, professionals working directly in the field, organizations of the social partners, and disabled people, their families and their representatives; (b) to establish a system, using new information technologies, for the collection, updating and exchange of information concerning the fields referred to in Article 3 (a). This system shall operate at Community level and shall be based on the developing information systems within Member States; (c) to ensure close coordination with Community programmes concerning new technologies, in order to support national efforts to promote application of the new technologies in the fields referred to in Article 3 (a); (d) to ensure close coordination with the Community medium-term programme on equality of opportunity for women; (e) to ensure close coordination with the European cooperation programme on the integration of handicapped children into ordinary schools; (f) to ensure close coordination with international activities undertaken in the fields referred to in Article 3. 2. The specific measures designed to attain the objectives set out in Article 3 are listed in the Annex. Article 5 The Commission shall implement the programme. Article 6 1. The Commission shall be assisted by an advisory committee, hereinafter called 'committee', consisting of two governmental representatives per Member State and chaired by a Commission representative. 2. The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall give its opinion on that draft within a period which the chairman may fix in the light of the urgency of the matter, taking a vote if appropriate. The opinion shall be recorded in the minutes. In addition, each Member State may request that its position be recorded in those minutes. The Commission shall take the greatest possible account of the opinion given by the committee. It shall inform the committee of the manner in which it has taken account of the committee's opinion. 3. The committee shall adopt its rules of procedure. Article 7 1. Before consulting the committee, the Commission shall obtain the opinion of a liaison group chaired by the Commission representative referred to in Article 6 (1) and consisting of: (a) the governmental representatives referred to in Article 6 (1); (b) nine representatives of disabled people or of their families, appointed by the Commission on the basis of proposals from organizations, preferably with a European orientation, invited by the Commission to make proposals for that purpose; the Commission shall endeavour to see that the various categories of disabled people and the various national realities are fairly represented; (c) one representative of organizations representing employers and one of organizations representing employees, each to be appointed by the Commission on the basis of proposals from organizations representing those interests ot Community level. 2. The opinion of the liaison group shall be sought, in particular, on the priority to be given to each of the objectives listed in Article 3. Article 8 1. The amount estimated necessary for implementation of the programme shall be 19 million ECU. 2. Before 1 July 1990 the Commission shall submit an interim summary report to the European Parliament and the Council on the implementation and results of the programme. Before 1 July 1992 the Commission shall submit a full report to the European Parliament and the Council on the implementation and results of the programme. Done at Luxembourg, 18 April 1988. For the Council The President G. STOLTENBERG (1) OJ No 63, 20. 4. 1963, p. 1338/63. (2) OJ No C 257, 28. 9. 1987, pp. 28 and 32. (3) OJ No C 305, 16. 11. 1987, p. 158. (4) OJ No C 347, 22. 12. 1987, p. 12. (5) OJ No C 13, 12. 2. 1974, p. 1. (6) OJ No C 80, 9. 7. 1974, p. 30. (7) OJ No C 77, 6. 4. 1981, p. 27. (8) OJ No C 347, 31. 12. 1981, p. 1. (1) OJ No L 225, 12. 8. 1986, p. 43. (2) OJ No C 340, 31. 12. 1986, p. 2. (3) OJ No C 203, 12. 8. 1986, p. 2. (4) OJ No C 211, 8. 8. 1987, p. 1. ANNEX SPECIFIC MEASURES TO ATTAIN THE OBJECTIVES REFERRED TO IN ARTICLE 3 OF THE DECISION 1. GENERAL REMARKS These specific measures will be undertaken by the Commission in consultation with the Member States, associations of disabled people and of their families, the social partner, and professional and voluntary bodies involved in providing assistance to disabled people. 2. LIST OF SPECIFIC MEASURES (a) Community network of vocational training or rehabilitation centres and experiments (i) The restructuring of the present Community network of vocational training or rehabilitation centres with a view to facilitating the exchange of experiences and giving an impetus to the development of vocational training or rehabilitation measures. Only those centres which are willing and able to supply information to bodies with the same aims in the Member States or to establish contacts with those bodies should remain or become members of the network. Centres will be appointed to the network by the Commission on the basis of proposals from Member States. They may be replaced by the Commission on the basis of proposals from Member States. Centres will be represented at network meetings by full-time rehabilitation professionals. The programme of activities of the network will consist of group study visits, training sessions, seminars and conferences. The network will publish information and reports and will lay down professional guidelines for wide distribution; (ii) Rate of Community financial contribution to approved activities of the network: up to 100 %; (b) Specific measure on an independent way of life (i) Establishment of a special programme to promote an independent way of life covering: - mobility and transport, - access to public buildings and facilities (including cultural and leisure facilities), - housing, including material and personal support for living in independent accommodation. Within available budget resources, the Commission may each year promote a number of pilot projects in the above areas. Each year the Commission may in addition offer a number of awards to new projects in the same areas. Pilot projects promoted and award-winning projects may be presented at a conference and exhibition organized by the Commission in collaboration with the national authorities of a Member State; (ii) Rate of Community financial contribution: - conferences: up to 80 %, - publications: up to 100 %; (c) Networks of local pilot projects A. Promotion of vocational training and rehabilitation and economic integration (i) The operation of a network of nationally identified local pilot activities. The activities will be chosen by the Commission on the basis of proposals from Member States and may be replaced by the Commission on the basis of proposals from Member States. The network activities organized by the Commission may include: - support for European conferences (in collaboration with national authorities), - information, documentation and advice; study visits, seminars for project leaders; (ii) Rate of Community financial contribution: - European conferences up to 30 %, with a maximum of 25 000 ECU, - activities referred to in the second indent of the third subparagraph of point (i): up to 100 %; B. Promotion of social integration and an independent way of life (i) The operation of a network of nationally identified local pilot activities. The activities will be chosen by the Commission on the basis of proposals from Member States and may be replaced by the Commission on the basis of proposals from Member States. The network activities organized by the Commission may include: - support for European conferences (in collaboration with national authorities), - information, documentation and advice; study visits, seminars for project leaders. In addition, the Commission may grant financial support to cover the coordination costs of projects in the network concerned with the coordination of services; (ii) Rate of Community financial contribution: - European conferences: up to 30 %, with a maximum of 25 000 ECU, - activities referred to in the second indent of the third subparagraph of point (i): up to 100 %, - coordination: up to 50 %, with a maximum of 20 000 ECU per project per year; of the non-Community contribution, at least 50 % must be supplied by official aid; (d) Handynet system (i) Coordination and further development of the Handynet system (European Community computerized information system on disability questions, in the official languages of the Community). The Commission may supplement and update the first module of Handynet, 'Handyaids', consisting of a European data base comprising an inventory of technical aids and a directory of public and private bodies concerned with all processes in the production and delivery of aids. The Commission will give priority to development of the 'Handyaids' module and will report to the Council before 1 July 1989. On the basis of the report, the Council will review the Handynet system before 1 January 1990 and, on the basis of a Commission proposal, will decide on the conditions for continuing the system after that date. On the basis of experience drawn from 'Handyaids', the Commission may make progress in developing gateways to other data bases concerned with the fields referred to in Article 3 (a); (ii) Rate of Community financial contribution: - expenditure covering the European dimension of Handynet up to 100 %; (e) Subsidies to outside activities of European cooperation (i) Annual scheme to support European cooperation activities and projects undertaken by independent bodies, in particular associations of or for disabled people, and concerning the fields referred to in Article 3 (a); (ii) Rate of Community financial contribution: - normally up to 50 % of the cost of the activity, - special cases (in particular, associations that are being, or have recently been, founded for the first time at Community level): over 50 % of the cost of the activity; (f) Further specific measure in connection with the specific measures referred to in points (a) to (e) (i) Cooperation with external experts responsible for assisting the Commission in: - the coordination, stimulation and evaluation of the exchange activities referred to in (a) to (e), - a documentation service for participants in the activities; (ii) Rate of Community financial contribution: up to 100 %; (g) Preparation of policy proposals (i) Requisite studies and seminars on which to base proposals or essential technical support for operations, in the fields referred to in Article 3 (a); (ii) Rate of Community financial contribution: up to 100 %.